DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-123438 A (“Funyu”).	3
III. Response to Arguments	10
Conclusion	10


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-123438 A (“Funyu”).
Quotes below from Funyu are from the machine language translation provided by Applicant in the IDS filed 04/24/2020.
Claim 1 reads,
1. (Currently Amended) A charge transport polymer comprising 
[1] a molecular chain and terminal groups bonded to the molecular chain, 
wherein 
[2] the charge transport polymer is a branched polymer and has a structure branched in three or more directions,
[3] the terminal groups comprise 
[3a] a terminal group P containing a polymerizable functional group and 
[4a] a terminal group EW containing an aromatic hydrocarbon group substituted with an electron-withdrawing substituent, 
[3b] the terminal group P comprises a terminal group represented by formula (P1) shown below, and 
[4b] among carbon atoms contained in a ring of the aromatic hydrocarbon group [of EW], if a carbon atom that is bonded to the molecular chain is numbered 1, and numbers are assigned in order to adjoining carbon atoms, then the electron-withdrawing substituent is bonded to a carbon atom numbered 1+2n (wherein n is an integer of 1 or greater), 
[3c] [Chemical formula 1]

    PNG
    media_image1.png
    77
    310
    media_image1.png
    Greyscale

wherein in the formula, 
[3c-1] Ar represents a substituted or unsubstituted aromatic cyclic group, 
[3c-2] L represents a linking group, 
[3c-3] PG represents a substituted or unsubstituted polymerizable functional group, 
[3c-4] each of a and x independently represents 0 or 1, and 
[3c-5] y represents an integer of 1 or greater, 
[3c-6] provided the formula (P1) does not include a partial structure represented by -Ar-CH2-O-(CH2)n-O- (wherein n is an integer of 1 to 6).
With regard to claim 1, Funyu discloses an example charge transport polymer, as follows: 
(Synthesis of Charge Transporting Polymer 4) In the same manner as in the synthesis of the charge transporting polymer 1, except that the monomer 1 (4.0 mmol) was changed to the monomer 4 (3.0 mmol) and the monomer 6 (1.0 mmol).  The charge transporting polymer 4 was synthesized.  The obtained charge transporting polymer 4 had a number average 7 molecular weight of 12,000 and a weight average molecular weight of 38,000. The ratio 8 (molar ratio) of the structural unit L, the structural unit B, and the structural unit T is L: B: T 9 = 5: 2: 4, and the ratio of the aromatic ring structure T1 based on the total number of 10 terminals is 75 mol %met.
(Funyu translation: ¶ 130; emphasis added)
Funyu further states that the “charge transporting polymer 1” that is the basis for charge transporting polymer 4, is made as follows:
(Synthesis of Charge Transporting Polymer 1) The following monomer 1 (4.0 mmol), the following monomer 2 (5.0 mmol), the following monomer 3 (2.0 mmol), and anisole (20 mL) were added to a three-necked round bottom flask.  Further, a Pd catalyst solution (7.5 mL) was added.  After stirring for 30 minutes, 10% tetraethylammonium hydroxide aqueous solution (20 mL) was added to the flask.  The resulting mixture was heated to reflux for 2 hours.  All the operations up to this point were carried out under a nitrogen stream.  All solvents were used after degassing with nitrogen bubble for over 30 minutes or more.
(Funyu translation: ¶ 123; emphasis added)
Thus charge transporting polymer 4 is formed from the following four monomers, i.e. monomers 2, 3, 4, and 6:

    PNG
    media_image2.png
    188
    426
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    114
    110
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    78
    290
    media_image4.png
    Greyscale

See also paragraphs [0123], [0127], and [0131] of the original JP publication for the structures of the monomers above.
Thus with regard to claim 1, Funyu discloses,
1. (Currently Amended) A charge transport polymer comprising 
[1] a molecular chain [from monomers 2 and 3 above] and terminal groups [monomers 4 and 6 above] bonded to the molecular chain, 
wherein 
[2] the charge transport polymer is a branched polymer [at least because monomer 3 is trivalent] and has a structure branched in three or more directions [also ¶¶ 47-49],
[3] the terminal groups [monomers 4 and 6] comprise 
[3a] a terminal group P [monomer 6] containing a polymerizable functional group [the oxetane group] and 
[4a] a terminal group EW [monomer 4] containing an aromatic hydrocarbon group substituted with an electron-withdrawing substituent, 
[3b] the terminal group P [monomer 6] comprises a terminal group represented by formula (P1) shown below, and 
[4b] among carbon atoms contained in a ring of the aromatic hydrocarbon group [of EW, i.e. monomer 4], if a carbon atom that is bonded to the molecular chain is numbered 1, and numbers are assigned in order to adjoining carbon atoms, then the electron-withdrawing substituent is bonded to a carbon atom numbered 1+2n (wherein n is an integer of 1 or greater)  [i.e. the electron-withdrawing substituents, -CF3, are at the 3 and 5 carbons which is n = 1 and 2], 
[3c] [Chemical formula 1]

    PNG
    media_image1.png
    77
    310
    media_image1.png
    Greyscale

wherein in the formula, 
[3c-1] Ar represents a substituted or unsubstituted aromatic cyclic group [i.e. the phenyl group of monomer 6], 
[3c-2] L represents a linking group [i.e. -CH2-O-( CH2)6-O-CH2- of monomer 6], 
[3c-3] PG represents a substituted or unsubstituted polymerizable functional group [the oxetane group, i.e. the four-membered ring containing the O atom, of monomer 6]
[3c-4] each of a and x independently represents 0 or 1 [each of a and x is 1 in monomer 6], and 
[3c-5] y represents an integer of 1 or greater [y is 1 in monomer 6], 
[3c-6] … 
Thus monomer 6 of Funyu lacks only feature [3c-6] of claim 1:
[3c-6] provided the formula (P1) does not include a partial structure represented by -Ar-CH2-O-(CH2)-O- (wherein n is an integer of 1 to 6).
However, Funyu provides many other polymerizable terminal groups explained at paragraphs [0056]-[0062].  For example, Funyu states that the polymerizable group may be merely an oxetane group alone (¶ 57) or an oxetane group connected by an alkylene chain (¶ 58), or an oxetane group connected to an alkylene chain by an ether or ester linkage (id.), none of which would have the -Ar-CH2-O-(CH2)n-O- structure at least because no Ar group is required and no -CH2-O-(CH2)n-O- structure is required.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a charge-transporting polymer having, e.g. the structure of charge-transporting polymer 4 of Funyu (supra) except with a terminal having a polymerizable group such as an oxetane group alone (¶ 57) or an oxetane group connected by an alkylene chain (¶ 58), or an oxetane group connected to an alkylene chain by an ether or ester linkage (id.) because Funyu suggests than any of these may be used as the polymerizable functional group. 
This is all of the features of claim 1.

With regard to claim 2, Funyu further discloses,
2. (Original) The charge transport polymer according to Claim 1, comprising from 3 to 60 mol% of structural units containing the terminal groups, based on all structural units of the charge transport polymer.  
Each of the charge transporting polymer examples 1 and 4 (supra) has 4 millimoles of “structural units containing the terminal groups” to 11 millimoles total monomer groups, which is 36 mol % terminal groups “based on all structural units of the charge transport polymer”, which falls within the claimed range and therefore anticipates the claimed range.  (See also ¶¶ 63-68 which discuss the ratios of the structural units of the monomers.)

With regard to claim 3, Funyu further discloses,
3. (Previously Presented) The charge transport polymer according to Claim 1, wherein the electron-withdrawing substituent contains at least one type of group selected from the group consisting of halogen groups, halogen-substituted alkyl groups [i.e. -CF3], a nitro group, a cyano group, a sulfonate group and a sulfoxide group.  

With regard to claim 4, Funyu further discloses,
4. (Previously Presented) The charge transport polymer according to Claim 1, comprising from 15 to 95 mol% of the terminal group EW, based on all of the terminal groups.  
The charge transporting polymer example 4 (supra) includes 3 mmol of monomer 4 and 1 mmol of monomer 6 which is 25 mol% of terminal groups having the EW group, -CF3, which falls within the claimed range and therefore anticipates the claimed range.

With regard to claim 5, Funyu further discloses, 
5. (Previously Presented) The charge transport polymer according to Claim 1, wherein the polymerizable functional group contains at least one type of group selected from the group consisting of groups having a carbon-carbon multiple bond, groups having a small ring [i.e. oxetane], and heterocyclic groups.
See also the discussion under claim 1 above, particularly noting the examples in paragraphs [0056]-[0058], any of which would be obvious variants in the charge transporting polymer example 4 versus monomer 6, because Funyu suggests using these polymerizable terminal groups.  

With regard to claim 6, Funyu further discloses,
6. (Previously Presented) The charge transport polymer according to Claim 1, comprising at least one type of structure selected from the group consisting of substituted or unsubstituted aromatic amine structures [i.e. monomers 2 and 3], substituted or unsubstituted carbazole structures, substituted or unsubstituted thiophene structures, substituted or unsubstituted bithiophene structures, substituted or unsubstituted benzene structures and substituted or unsubstituted fluorene structures.  
See paragraphs [0041], [0042], and [0047] for other examples, each of which would be obvious variants of monomers 2 (¶¶ 41 and 42) and monomer 3 (¶ 47), , because Funyu suggests using these monomer terminal groups.

With regard to claims 8-18, Funyu further discloses,
8. (Previously Presented) A charge transport material comprising the charge transport polymer according to Claim 1 [¶ 88-89].  
9. (Previously Presented) An ink composition comprising the charge transport polymer according to Claim 1 [¶¶ 90-94].  
10. (Previously Presented) An organic layer formed using the charge transport polymer according to Claim 1 [¶¶ 95-99].
11. (Original) An organic electronic element having the organic layer according to Claim 10 [¶ 100].  
12. (Currently Amended) An organic electroluminescent element having the organic layer according to Claim 10 [¶¶ 101-121].  
13. (Original) A display element comprising the organic electroluminescent element according to any Claim 12 [¶¶ 101-121].  
14. (Original) An illumination device comprising the organic electroluminescent element according to Claim 12 [¶¶ 117-118].  
15. (Original) A display device comprising the illumination device according to Claim 14, and a liquid crystal element as a display unit [¶ 120].  
16. (Previously Presented) An ink composition comprising the charge transport material according to Claim 8, and a solvent [¶¶ 90-94].  
17. (Previously Presented) An organic layer formed using the charge transport material according to Claim 8 [¶¶ 95-99].  
18. (Previously Presented) An organic layer formed using the ink composition according to Claim 9 [¶¶ 95-99].  

With regard to claims 19-20, Funyu further discloses,
19. (New) The charge transport polymer according to Claim 1, wherein the charge transport polymer has a structure branched in three directions [due to monomer 3].  
20. (New) The charge transport polymer according to Claim 1, wherein the charge transport polymer has a structure branched in more than three directions [¶¶ 46-49].
Any of the tervalent or tetravalent monomers discussed in paragraphs [0046]-[0049] of Funyu would be an obvious variant to monomer 3 in the charge transporting polymer 4, for example, because Funyu suggests using these monomers.

III. Response to Arguments
Applicant’s arguments filed 06/01/2022 have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814